DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 20 is a multiple dependent claim currently depending from claims 8-11.  Claim 20 recites a “method of any one of claims 8 to 11” but instant claims 8-11 are all “composite membrane” claims.  Further, claim 20 recites “the filter material” whereas claims 8-11 all require two distinct filter materials.  As such, claim 20 is indefinite through its current dependency, both due to lack of proper antecedent basis for the term “filter material” and due to inconsistency in the statutory category.
	If claim 20 were amended to depend from claims 17-19, which are method claims and which only require a single “filter material,” such indefiniteness would appear to be cured.  Such interpretation would be rejected on the same grounds currently applied to claims 17-19, because as discussed below the polymers listed in claim 20 are taught or suggested by both Nambu (polyamide, polyolefins) and Tarbet (PTFE, UPE).


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
See the 112(b) rejection above.  Claim 20 represents an improper dependent claim because it appears to require only a single filter material in contrast to the at least two materials required by claims 8-11.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nambu et al (EP 1215332 A1).
With respect to claim 1, Nambu teaches fibers for forming metal chelates [Abs] useful for capturing metal compounds, and which is suitable for use in a filter structure [0025].  The fibers include a linker such as allyl glycidyl ether grafted to the fiber, and the linker is reacted with a metal chelate-forming compound such as iminodiacetic acid [0011-0012].  The grafting of the linker can occur through a group other than a carboxyl group e.g. a hydroxyl group [0023], and the use of a linker such as allyl glycidyl ether would be understood to further lack a carboxyl group for such a graft.  Reaction with e.g. imidodiacetic acid is understood to result in a polycarboxyl ligand consistent with the claim requirements; see e.g. [0044, pg. 7].
As such, Nambu anticipates or, at minimum through disclosure and suggestion of relevant embodiments, renders obvious the claimed invention.
	With respect to claims 2 and 4, the iminodiacetic acid embodiment taught by Nambu results in the claimed partial structure i.e. after reaction of the chelate-forming compound with the glycidyl linker; see e.g. [0044, pg. 7], end section inserted for reference.  This would satisfy the claimed formula when n=2, x=1, and z = 0 valence.
 
    PNG
    media_image1.png
    168
    132
    media_image1.png
    Greyscale

	With respect to claim 3, as above the ligand is preferably derived from iminodiacetic acid.
	With respect to claim 5, Nambu teaches that the filter may be formed from a porous polymer such as polyamide or polyolefin, among others [0023] e.g. as woven or nonwoven forms [0024].
	With respect to claim 17, as above Nambu suggests forming the fiber into a filter, and teaches that it may be used to remove metal from a liquid composition such as oil or water [0053].
	With respect to claims 18 and 19, see the rejection of claims 2 and 4 above.  Nambu teaches the claimed partial ligand structure i.e. as the reaction product of the glycidyl linker and iminodiacetic acid.

Claims 1-7, 13-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nambu et al and Tarbet et al (US 5,547,760).
With respect to claims 1-5 and 17-19, see the rejections over Nambu above.  Nambu is understood to anticipate or renders obvious the claimed features given the broadest reasonable interpretation.  This is provided as an alternative ground of rejection in case the teachings of Nambu are considered insufficient for recitation of a filter, or a polymeric membrane or the like.
Tarbet teaches a method for removing ions from solutions using a suitable ligand covalently bonded to a membrane [Abs] such as metal ions for various industries.  The membranes may include composite structures including substrates of PTFE, ultra-high molecular weight polyethylene (UPE), and the like in combination with suitable coatings onto which the ligands are attached [Col. 2 lines 6-34], which coatings include a suitable crosslinked monomer [Col. 2 lines 48-64].
It would have been obvious to one of ordinary skill in the art to modify Nambu’s taught system and process to employ membrane substrates because, as in Tarbet, coated membrane substrates are useful for treatments including metal ion removal using ligand chemistries.  Similarly, it would have been obvious to modify Tarbet’s taught process and articles to include ligands of the types taught by Nambu to gain the particular chelating functions suggested by Nambu.
With respect to claims 6 and 7, as above at least Tarbet teaches that membranes may be formed with substrate materials such as UPE and PTFE.
	With respect to claims 13-15, examiner notes that the claims represent product-by-process claims, and the process of making e.g. the specific steps are not accorded patentable weight when the product is otherwise taught or suggested by the prior art.  See the rejections above.  Nambu teaches substantially the same ligand chemistry e.g. that based on iminodiacetic acid, and including reaction products of iminodiacetic acid with allyl glycidyl ether which would be understood to result in the compound as claimed in claim 15.  An as above in view of Tarbet, it would have been obvious to use UPE or the like as a substrate for a coating containing such a compound in a suitably crosslinked form i.e. a reaction product.  See further Tarbet [Col. 4 lines 26-62]; the coating may be formed through suitable free radical polymerization.  Similarly, Nambu teaches that radical polymerization catalysts may be employed [0016].
	An alternative ground of rejection is presented below.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nambu et al and Tarbet et al in view of Hori et al (JP H07-24314 A).
	See the rejections above.  If the specific structure of the compound having olefinic unsaturation e.g. those of claim 16 are considered as providing structure to the product beyond that already taught or suggested by Nambu and Tarbet, see further Hori.
	Hori teaches chelate-type ion-adsorbing membranes for removing metal ions in ultrapure water [0001] which may include a base film of e.g. a polyolefin such as polyethylene, or polymers such as PTFE [0008] which is formed by graft polymerizing the membrane in the presence of the a crosslinker along with a linker such as a glycidyl methacrylate [0007], and which may employ e.g. an iminodiacetic ligand [0005].  The crosslinker for graft copolymerization may be an ethylene glycol diacrylate or the like, or may be N,N-methylenebisacrylamide [0014].
	As such, in view of Hori, employing a crosslinker such as N,N-methylenebisacrylamide for formation of a ligand coating in the combined system of Tarbet and Nambu would have been obvious to one of ordinary skill in the art, and as discussed above employing such a crosslinker with e.g. the allyl glycidyl ether suggested by Nambu would be understood to lead to the claimed coating (i.e. after further reacting with iminodiacetic acid as in Nambu and Hori).

Claims 8-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nambu et al and Raman (US PGPub 2009/0039019 A1).
	With respect to claim 8, see the rejections above for the teachings of Nambu, including a polycarboxyl ligand consistent with the claimed invention (i.e. using an allyl glycidyl linker and iminodiacetic acid ligand) which may be grafted to a suitable polymer such as a polyamide, a polyolefin, or the like.  Nambu is silent to the use of a composite containing a first filter material and a second filter material, where the two comprise different materials, such that the ligand is grafted to either or both materials, or to configurations including e.g. a membrane as a first material and resin particles as a second material.
	Raman teaches articles including two or more exchange resins in one or more microporous membranes for e.g. ion removal [Abs] and removal of other impurities, such as metals [0002], useful in the semiconductor industry.  The articles may usefully employ more than one type of exchange resin, e.g. a mixture of anion exchange, chelating resins, cation exchange, etc. [0008] while the membrane substrate holding the resins has good thermal stability and high capacity to hold the impurities.  The membranes can be made from materials such as PES, nylon (polyamide), PTFE, UPE, PVDF, and the like [0042].
	It would have been obvious to one of ordinary skill in the art to modify Nambu’s taught article and process to include a structure including both a membrane and resins as in Raman, to gain the benefit of allowing convenient incorporation of multiple functionalities in a single article as suggested by Raman.  Similarly, it would have been obvious to one of ordinary skill in the art to modify Raman’s taught process and article to incorporate the specific ligands taught by Nambu to at least provide for chelating resins, because Raman already suggests that chelating resins may be useful as at least one of the included resins.  In either case, the claimed invention would have been obvious to one of ordinary skill in the art.
	With respect to claims 9 and 10, as above Nambu teaches or suggests the claimed ligand structure, i.e. by reaction of iminodiacetic acid with a linker such as allyl glycidyl ether.
	With respect to claims 11 and 20, as above Nambu teaches polyolefins and polyamide as examples of suitable polymers, and Raman teaches those as well as PTFE, PES, PVDF, and the like.
	With respect to claim 12, as above at least Raman teaches a combination of a polymer membrane with resin particles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777